Exhibit 10.6

Grant No.  xxxx-xxxx

NARA BANCORP, 2001

NARA BANK 2000 CONTINUATION LONG TERM INCENTIVE PLAN

STOCK OPTION AGREEMENT

Nara Bancorp, Inc. (the “Company”), hereby grants to the Optionholder named
below an option to purchase the number of shares of the Company’s common stock
set forth below. The terms and conditions of the Option are set forth in this
Stock Option Agreement (the “Agreement”) and in the Company’s 2001 Nara Bank
2000 Continuation Long Term Incentive Plan (the “Plan”) and the Notice of
Exercise, all of which are enclosed herewith and incorporated herein in their
entirety. Capitalized terms not defined herein shall have the meanings assigned
to them in the Plan.

 

Optionholder:       Date of Grant:       Number of Shares Subject to Option:   
   Exercise Price Per Share:       Expiration Date:       Type of Grant:   
¨  Incentive Stock Option    ¨  Non-statutory Stock Option Vesting Schedule:   
   Exercise Schedule:       Payment: By one or a combination of the following
items (as described in Section 3 of this Agreement):

By cash or check

  

Pursuant to a Regulation T Program

  

By delivery of already-owned shares

  

Acknowledgements: By signing this cover sheet, you acknowledge receipt of, and
understand and agree to, all of the terms and conditions described in this
Agreement and in the Plan and Notice of Exercise, copies of which also are
enclosed. Further, you acknowledge that as of the Date of Grant, this Agreement
and the Plan and Notice of Exercise set forth the entire understanding between
you and the Company regarding the above-referenced grant of stock options and
supersede all prior oral and written agreements (including, without limitation,
any employment agreement with the Company) on that subject. Moreover, to the
extent that the aggregate exercise price of an optionee’s incentive stock
options which first become exercisable in any year exceeds $100,000, such
options will be treated as non-qualified options. If incentive stock options are
exercised more than three months after the optionee’s employment with Nara Bank
has ended, the incentive stock options will be treated as non-qualified options.

 

NARA BANCORP, INC.:     OPTIONHOLDER: By:  

 

    By:  

 

 

 

Signature

      Signature Name:  

 

    Date:  

 

Title:  

 

      Date:  

 

     



--------------------------------------------------------------------------------

ENCLOSURES: Copy of the 2000 Long Term Incentive Plan and Notice of Exercise



--------------------------------------------------------------------------------

NARA BANCORP, INC. 2001

NARA BANK 2000 CONTINUATION LONG TERM INCENTIVE PLAN

STOCK OPTION AGREEMENT

The details of your Option are as follows:

1. VESTING. Subject to the limitations contained herein, your Option will vest
as provided in the cover sheet of this Agreement, provided that vesting will
cease upon the termination of your Continuous Service. For purposes of this
Agreement, the term “Continuous Service” means that your service with the
Company or a Subsidiary, whether as an employee or director, is not interrupted
or terminated. Your Continuous Service shall not be deemed to have terminated
merely because of a change in the capacity in which you render services to the
Company or a Subsidiary as an employee or director or a change in the entity for
which you render such service, provided that there is no interruption or
termination of your Continuous Service. For example, a change in status from an
employee of the Company to a director of the Company will not constitute an
interruption of Continuous Service. The Board or the chief executive officer of
the Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares subject to your
Option and your exercise price per share referenced in the cover sheet of this
Agreement may be adjusted from time to time for adjustments upon changes in
capitalization, as provided in the Plan.

3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your Option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted in the cover sheet of
this Agreement, which may include one or more of the following:

(a) In the Company’s sole discretion at the time your Option is exercised,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board which, prior to the issuance of Common Stock, results in either
the receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

(b) In the Company’s sole discretion at the time your Option is exercised, by
delivery of already-owned shares of Common Stock that either have been held for
the period required to avoid a charge to the Company’s reported earnings
(generally six months) or were not acquired, directly or indirectly from the
Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes, in the sole discretion of the Company
at the time your Option is exercised, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company. Notwithstanding the foregoing, your Option may not be exercised
by tender to the Company of Common Stock to the extent such tender would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

4. WHOLE SHARES. Your Option may only be exercised for whole shares.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, your Option may not be exercised unless the shares issuable upon
exercise of your Option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your Option must also comply with other
applicable laws and regulations governing the Option, and the Option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.



--------------------------------------------------------------------------------

6. TERM. The term of your Option commences on the Date of Grant and expires upon
the earliest of the following:

(a) three (3) months after the termination of your Continuous Service for any
reason other than Disability or death, provided that if during any part of such
three (3) month period the Option is not exercisable solely because of the
condition set forth in paragraph 5, the Option shall not expire until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period of three (3) months after the termination of your Continuous
Service;

(b) twelve (12) months after the termination of your Continuous Service due to
Disability (as defined in the Plan);

(c) twelve (12) months after your death if you die either during your Continuous
Service or within three (3) months after your Continuous Service terminates;

(d) the Expiration Date indicated in the cover sheet of this Agreement; or

(e) the tenth (10th) anniversary of the Date of Grant.

If your Option is an Incentive Stock Option, note that, to obtain the federal
income tax advantages associated with an “Incentive Stock Option,” the Code
requires that at all times beginning on the date of grant of the Option and
ending on the day three (3) months before the date of the Option’s exercise, you
must be an employee of the Company or a Subsidiary, except in the event of your
death or your Disability. The Company has provided for extended exercisability
of your Option under certain circumstances for your benefit, but cannot
guarantee that your Option will necessarily be treated as an “Incentive Stock
Option” if you provide services to the Company or any Subsidiary as a director
or if you exercise your Option more than three (3) months after the date your
employment with the Company or a Subsidiary terminates.

7. EXERCISE.

(a) You may exercise the vested portion of your Option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your Option you agree that, as a condition to any exercise of
your Option, the Company may require you to enter an arrangement providing for
the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your Option or (2) the lapse of
any substantial risk of forfeiture to which the shares are subject at the time
of exercise.

(c) If your Option is an Incentive Stock Option, by exercising your Option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your Option that occurs within two (2) years after the date of your
Option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your Option.

8. TRANSFERABILITY. Your Option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your Option.

9. OPTION NOT A SERVICE CONTRACT. Your Option is not an employment or service
contract, and nothing in your Option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or a Subsidiary, or of the Company or a



--------------------------------------------------------------------------------

Subsidiary to continue your employment. In addition, nothing in your Option
shall obligate the Company or a Subsidiary, their respective stockholders,
Boards of Directors, officers or employees to continue any relationship that you
might have as a director for the Company or a Subsidiary.

10. WITHHOLDING OBLIGATIONS.

(a) At the time your Option is exercised, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
a Subsidiary, if any, which arise in connection with your Option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your Option a number of whole shares having
a Fair Market Value, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

(c) Your Option is not exercisable unless the tax withholding obligations of the
Company and/or any Subsidiary are satisfied. Accordingly, you may not be able to
exercise your Option when desired even though your Option is vested, and the
Company shall have no obligation to issue a certificate for such shares or
release such shares from any escrow provided for herein.

11. NOTICES. Any notices provided for in your Option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

12. GOVERNING PLAN DOCUMENT. Your Option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Option and those of the
Plan, the provisions of the Plan shall control.

By signing the cover sheet of this Agreement, you agree to all of the term and
conditions

described above and in the Plan.



--------------------------------------------------------------------------------

NOTICE OF STOCK OPTION EXERCISE

 

Nara Bancorp., Inc.

     

3731 Wilshire Blvd., Suite 1000

     

Los Angeles, CA 90010

    Date:  

 

Ladies and Gentlemen:

This constitutes notice under my Option that I,
                                , elect to purchase the number of shares for the
price set forth below.

 

CUSIP# 63080 P 105      

¨  NARA BANCORP, INC. 2001

NARA BANK 1989 CONTINUATION STOCK OPTION PLAN

Stock Option Plan (check one):   

¨  NARA BANCORP, INC. 2001

NARA BANK 2000 CONTINUATION LONG TERM INCENTIVE PLAN

¨  OTHER (Please name):

 

  

 

  

 

Stock Option Agreement Date:   

 

Type of option (check one):   

Incentive  ¨    Nonstatutory  ¨

 

Stock options granted on (date):   

 

Number of options shares being exercised:   

 

Grant/exercise price:   

$

 

Total exercise price:   

$

 

Cash payment delivered herewith:   

$

 

CHECK THE TYPE OF SHARES TO BE ISSUED (check one):   

 

¨  Physical Certificates   

To be issued in the name of:

  

 

And mailed to the following address:

  

 

  

 

  

 

¨  Electronic shares to be sent to Broker Account      

 

Broker’s DTC Number:

  

 

Ref. or ID#:

  

 



--------------------------------------------------------------------------------

Broker’s Name:

  

 

Broker’s telephone:

  

 

Broker’s email:

  

 

By this exercise, I agree (a) to provide such additional documents as you may
require pursuant to the terms of the Plan, (b) to provide for the payment by me
to you (in the manner designated by you) of your withholding obligation, if any,
relating to the exercise of this option, and (c) if this exercise relates to an
Incentive Stock Option, to notify you in writing within fifteen (15) days after
the date of any disposition of any of the shares of Common Stock issued upon
exercise of this option that occurs within two (2) years after the date of grant
of this option or within one year after such shares of Common Stock are issued
upon exercise of this option.

I hereby make the following certifications and representations with respect to
the number of shares of Common Stock of the Company listed above (the “Shares”),
which are being acquired by me for my own account upon exercise of the Option as
set forth above:

 

  •  

I acknowledge that I will only be able to resell the Shares under Rule 144
promulgated under the Securities Act or another available exemption.

 

  •  

I further acknowledge that all certificates representing any of the Shares
subject to the provisions of the Option shall have endorsed thereon appropriate
legends reflecting the foregoing in limitations, as well as any legends
reflecting restrictions pursuant to the Company’s organizational documents
and/or applicable securities laws.

 

  •  

I further acknowledge that there may be tax consequences as a result of the
purchase or disposition of the Shares, and I have consulted with any tax
consultants I wished to consult and I am not relying on the Company for any tax
advice.

 

Very truly yours,    



--------------------------------------------------------------------------------

FOR BANK USE ONLY:

  VERIFIED BY:  

Tammy Jang

  INITIAL:                                     
                                        
                                                
DATE:                                     
                                        
                                                    
DATE PAYMENT REC’D:                                 
                                                         
INITIAL:                                     
                                        
                                                 EXERCISE
DATE:                                       
                                                                   

CLOSING PRICE

ON EXERCISE DATE:                                       
                                                         

  LEGEND:  

[ ]  RULE 144 LEGEND (for all current executive

officers and directors)

 

[ ]  NOT REGISTERED UNDER THE

SECURITIES ACT OF 1933

 